                       Case 18-19441-EPK       Doc 543     Filed 02/06/19    Page 1 of 2




         ORDERED in the Southern District of Florida on February 6, 2019.




                                                             Erik P. Kimball, Judge
                                                             United States Bankruptcy Court
_____________________________________________________________________________

                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                      WEST PALM BEACH DIVISION

        In re:

        160 Royal Palm, LLC,                                       Case No. 18-19441-EPK

              Debtor.                                              Chapter 11
        ___________________________/

                        ORDER APPROVING AMENDMENTS TO SETTLEMENTS
                               WITH THE TOWN OF PALM BEACH

                 THIS MATTER came before the Court upon the Debtor’s Ex Parte Motion for Approval

        of Amendments with the Town of Palm Beach [ECF No. 536] (the “Motion”) filed by 160 Royal

        Palm, LLC (the “Debtor”), wherein the Debtor requests approval of two Amended Conditional

        Settlement Agreements (the “Agreements”) between the Debtor and (a) the Town of Palm Beach,

        and (b) the Town of Palm Beach Code Enforcement Board (together, the “Town”). Copies of the

        Agreements are attached to the Motion as Exhibits A and B.

                 Having considered the Motion, the Agreements, and being otherwise fully advised in the

        premises, it is ORDERED AND ADJUDGED that:




        {2234/000/00432039}
                Case 18-19441-EPK        Doc 543       Filed 02/06/19   Page 2 of 2



       1.       The Motion [ECF No. 536] is GRANTED.

       2.       The terms of the Agreements are approved.

       3.       All terms of the Agreements are incorporated herein by reference and the parties

are authorized and directed to comply in full with said terms.

       4.       The Court shall retain jurisdiction to interpret and enforce this Order and the

Agreements.

                                                 ###

Submitted by:

Eric Pendergraft
SHRAIBERG, LANDAU & PAGE, P.A.
Attorney for the Debtor
2385 NW Executive Center Drive, #300
Boca Raton, Florida 33431
Tel.: 561-443-0800
Facsimile: 561-998-0047
Email: ependergraft@slp.law

Eric Pendergraft is directed to serve copies of this Order upon all interested parties and to file a
certificate of service with the Court.




{2234/000/00432039}                          2
